DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 and 20-22 are pending.  Claims 1, 6, 9-10, 13-15, and 17 have been amended and claim 22 has been newly added. 
Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.  The Applicant’s representative presents arguments against the rejections under 35 USC §102/§103 and §101 which are discussed in the sections below.
Response to arguments under 35 USC §102/§103
With respect to the prior art of Dills, the Applicant’s representative argues that the prior art fails to disclose “causing, based on the information indicating that the content item is being output via the user device, the user device to output of an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item” (see Remarks-3/25/22, pg 7-8).  The Applicant’s representative argues that the prior art of Dills offers a user device an option to play a game, based on engagement data, but does so without regard to what content (if any) is being output to the user device (e.g., the content being displayed on the user device).  Specifically, the Applicant’s representative asserts that in the prior art, to play the game “is based on “a raw data stream” pulled by server 130 from “a service provider (e.g., a professional sporting event organization ),” not “based on information indicating that the content item is being output via the user device” (see Remarks, pg. 8).  The Examiner respectfully disagrees.   Dills provides a method and system to provide play challenges to what is occurring in real life in a professional sporting event, such as the NFL game(see Dills, col. 3:ln 61-64).  Specifically, Dills discloses an interrelationship between the game options and a live game data being displayed on a user device by selecting the most engage events from a live game data stream to simulate a subsequent portion of the live sporting event (see Dills, col. 5: ln 22-36).  For instance, Dills discloses an application programming interface which provides a connection with a service provider to pull a raw data stream (e.g., a live feed) (see Dills, col. 8: ln 18-39) and cause an option, that is based on usage patterns of the client device, to participate in replicating real-life scenarios that correspond to events of the real-life sporting event (see Dills, Fig. 3, col. 10: 11-37).  Stated differently, Dills discloses determining information (e.g., a connection to a service provider of the National Football League) to indicate that that a content item (e.g., an NFL football game) is being output via a user device and causing, based on the information indicating that the content item is being output via the user device, the user device to output an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item (see Dills, Fig. 3, col. 11: ln 49-col. 12: ln 24).   It follows that Dills after establishing a connection to the service provider therefore determines information of the particular content item that is being presented to the user via the user device and to output an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content data.  For at least these reasons, the Applicant’s argument is not persuasive and have been maintained below.
With respect to independent claims 10 and 15,  the claims are similarly maintained for the reasons discussed above. 
With respect to dependent claims 2-9, 11-14, 16-18, and 20-22 are maintained for substantially the same reasons as discussed above.    


Response to arguments under 35 USC §101
With respect to the rejection of claims 1-18 and 20-22, the Applicant’s representative argues that the claims are not directed to an abstract idea without significantly more.  Specifically, the Applicant’s representative asserts that the claims i) do not recite an abstract idea under Step 2A-prong 1 (see Remarks, pg. 9-10),  ii) are integrated into a practical application (see Remarks, pg. 10), and iii) amount to significantly more than the abstract idea (see Remarks, pg. 11) which are discussed below. 
With respect to Step 2A-prong 1, the Applicant’s representative argues that the claims do not recite mental processes.  Specifically, the Applicant argues that the limitations cannot be performed in the human mind and therefore are not mental processes (see Remarks, pg. 10).  The Examiner respectfully disagrees.  The recited limitations “determining information indicating that a content item is being output via a user device; determining current event state information corresponding to the content item” recite a mental processes because they recite concepts directed to an observation, evaluation, judgment, opinion (see 2106.04(a)(2)III).  Moreover, as the claims merely recite performance of the mental processes on a generic computer, in a computer environment, and/or using a computer as a tool to perform a mental process the Applicant’s argument is not persuasive (see MPEP 2106.04(a)(2) III C.).
With respect to Step 2A-prong 1, the Applicant’s representative argues that the claims do not recite a certain method of organizing human activity because the claims are not about “managing personal behavior or relationship, or interactions between people (including social activities, teaching, and following rules or instructions).  The Examiner respectfully disagrees.  The limitations such as “causing, based on the information indicating that the content item is being output via the user device, the user device to output of an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item; receiving user input indicative of selection of the option, and causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” recite a certain method of organizing human activity because they encompass both activity of a single person, and activity that involves multiple people, and thus, certain activity between a person and a computer (see MPEP 2106.04(a)(2)II.).  In this instance, the claims recite a series of step to manage a game including rules and instructions for simulation of a content item that is being output via a user device.  For at least these reasons, the arguments are not persuasive and the rejection under Step 2A-prong 1 has been maintained.
With respect to Step 2A-prong 2, the Applicant’s representative argues that the claims are integrated into a practical application because the claimed invention which recites “causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” may allow “the viewer be a player in the game that simulates the televised live event the viewer is watching” (see Remarks, pg. 10).  The Examiner respectfully disagrees.  The limitation “causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” recites a certain method of organizing human activity in which the additional limitations use a computer as tool to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to Step 2B, the Applicant’s representative argues that the claims amount to significantly more than the abstract idea because the claims recite meaningful limitations such as “causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” clearly takes such alleged mental processes and puts it into a particular technological environment (see Remarks, pg. 11).  The Examiner respectfully disagrees.  Specifically, the limitation “causing execution of the gaming content to similar…the content item” has previously been discussed as being directed to a certain method of organizing human activity.  Moreover, the execution of the gaming content to simulate merely invokes a computer as tool and/or particular technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)) which does not amount to significantly more.  For at least these reasons, the rejection under 35 USC 101 has been maintained below.    
  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to groupings of abstract ideas without significantly more. Independent claims 1 recites limitations such as “determining information indicating that a content item being output via a user device,” –certain method of organizing human activity and/or mental process; “determining current event information for the content item;” – mental process; “an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item” – certain method of organizing human activity; and “the gaming content to simulate, based on the current event state information, the subsequent portion of the content item” – certain method of organizing human activity.  
With respect to independent claims 10, the claim recites limitations such as “an option to execute gaming content that uses the gaming content save state to simulate a subsequent portion of the sporting event” – certain method of organizing human activity; and “based on the option being selected, causing the gaming content to simulate the subsequent portion of the sporting event” – certain method of organizing human activity.  
With respect to independent claims 15, the claim recite limitations such as “an option to execute a gaming simulation that uses the current event state information to simulate a subsequent portion of the live event” – certain method of organizing human activity; and “based on the option being selected, causing the gaming content to simulate, based on the current event state information and by moving an onscreen character, the subsequent portion of the live event” – certain method of organizing human activity.  
For at least the reasons provided above, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the additional limitations of independent Claim 1 such as “via a user device”, “the user device to output”, “receiving user input indicative of selection of the option” and “causing execution” amounts to invoking a general-purpose computer to implement the abstract idea, mere extra solution activity and/or generally linking the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  
Moreover, with respect to independent Claim 10, the additional limitations such as “storing information identifying a sporting event being output via a user device” and “a gaming content save state corresponding to an event of the sporting event” amounts to invoking a general-purpose computer to implement the abstract idea, mere extra solution activity and/or generally linking the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  
Furthermore, with respect to independent Claim 15, the additional limitations such as “receiving, by a computing device, current event state information of a live event being output via a user device” invoke a computer as a tool to implement the certain method of organizing human activity and/or mental processes (see MPEP 2106.05(f) and (g)).  For at least these reasons, the additional elements of independent Claims 1, 10, and 15 do not integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “via a user device” and “a computing device” merely invokes the abstract idea to invoke a computer as a tool similar to the type of general purpose computing components as disclosed in Alice v. CLS which when considered individually or in combination does not amount to an inventive concept and/or a technological environment and/or field of use to perform the abstract idea (see MPEP 2106.05(f) and (h)).  
With respect to dependent claims 2-9, 11-18, and 20-22, the limitations have been evaluated and are directed to steps of the abstract idea (see MPEP 2106.04(a), invoke a general-purpose computer as tool, extra solution activity, and/or generally link the abstract idea to a technological environment or field of use (see MPEP 2106.05(f)-(h)).  It follows that the claims are found to recite an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dills (US 10,709,983 B1).
Claim 1, Dills discloses a method comprising: determining information indicating that a content item is being output via a user device (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, col. 7: ln 57-col. 8: ln 39, col. 11: ln 59-67, wherein the determined information by establishing a connection to a service provider associated with the content item (e.g., a live sporting event) as indicated by a service provider (e.g., NFL) and the content item is a particular football game output from the service provider which indicates a content item (e.g. a professional sporting event) based on usage information associated with a live feed of the content item); determining current event state information corresponding to the content item (see Dills, col. 5: ln 36-52, col. 8: ln 19-45; col. 9: ln 49-col. 10: ln 10, wherein real-world data of the live event is determined current event state information is information of for a scenario in the real-life football game); causing, based on the information indicating that the content item is being output via the user device (see Dills, col. 10: ln 11-37), the user device to output an option to execute gaming content that uses the current event state information to simulate a subsequent portion of the content item (see Dills, col. 9: ln 49-col. 35, col. 11: ln 25-45, wherein the option is a notification to the user to engage with the interactive environment to simulate a subsequent portion of the content item which is based on a downtime or commercial break of the real-life sporting event); receiving user input indicative of selection of the operation (see Dills, col. 11: ln 25-45); and causing execution of the gaming content to simulate, based on the current event state information, the subsequent portion of the content item (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of the sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the sporting event) from a particular starting point).
Regarding claim 2, Dills discloses the method, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 3, Dills discloses the method, further comprising: receiving controller inputs to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards).
Regarding claim 5, Dills discloses the method of claim 1, further comprising: adding the gaming content to a list of a plurality of potential gaming contents available to a computing device (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of engagement events and their respective status available).
Regarding claim 6, Dills discloses the method, wherein the content item comprises a live event (see Dills, col. 5: ln 36-52, wherein the live event is a sports game), and the gaming content begins to simulate from a situation from the live event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation which begins from a situation (e.g., a scenario) of the one or more live events).
Regarding claim 7, Dills discloses the method, further comprising: updating, based on second event state information received after the gaming content begins to simulate the subsequent portion , the gaming content (see Dills, col. 8: ln 19-39; col. 9: ln 34-46, wherein the second event state information is received after game content as it is periodically updated with real-time information of the live-event and produces updated game session (e.g., challenge) in the interactive environment).
Regarding claim 8, Dills discloses the method, further comprising: storing a plurality of event states corresponding to different times in the content item (see Dills, col. 9: ln 49-col. 10: ln 45, wherein the application of the game platform produces a plurality of events states (e.g., game challenges) which correspond to different times in the sports game (e.g., a certain down at a certain line during the game)).
Regarding claim 9, Dills discloses the method, wherein the content item comprises a live event, and the gaming content begins to simulate with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Claim 10, Dills discloses a method comprising: storing: information indicating that a sporting event is being output via a user device (see Dills, col. 8: ln 19-45), a gaming content save state corresponding to an event state of the sporting event being output via a user device (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, 7: ln 57-col. 8: ln 39, col. 9: ln 49 – col. 10: ln 45, wherein interactive game scenarios are stored to be replicated and correspond to the scenario in the particular football game is a save state that is generated to simulate the scenario that occurred in the real-life game), 
causing, based on the information indicating that the sporting event is being output via the user device (see Dills, col. 11: ln 25-36), the user device to output an option to execute gaming content that uses the gaming content save state to simulate a subsequent portion of the sporting event (see Dills, col. 10: ln 11-37, col. 11: ln 25-36, wherein the request is to initiate play of the game challenge is based on the state of the display such as during commercial breaks), receiving user input indicative of selection of the operation (see Dills, col. 11: ln 25-45), and based on the option being selected causing the gaming content to simulate of the subsequent portion of the sporting event (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the interactive game environment)).
Regarding claim 11, Dills discloses the method of claim 10, wherein the gaming content save state comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the gaming content save state is a scenario of the live sporting event).
Regarding claim 12, Dills discloses the method of claim 10, further comprising: outputting, for display, a list of a plurality of different save states of the sporting event, and receiving a user selection from the list (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of different scenarios (e.g., save states of the sporting event)).
Regarding claim 13, Dills discloses the method of claim 10, wherein the gaming content receives a user input to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards).
Regarding claim 14, Dills discloses the method of 10, wherein the begins to simulate with a situation from the sporting event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation that begins from a scenario of the sporting event).
Regarding claim 15, Dills discloses a method comprising: receiving, by a computing device, current event state information of a live event being output via a user device (see Dills, col. 8: ln 19-45); causing the user device to output an option to execute a gaming simulation that uses the current event state information to simulate a subsequent portion of the live event that is being output via the user device (see Dills, col. 9: ln 49-col. 35, col. 11: ln 25-45, wherein the option is a notification to the user to engage with the interactive environment to simulate a subsequent portion of the content item which is based on a downtime or commercial break of the real-life sporting event); based on the option being selected, causing the gaming simulation to simulate, based on the current event state information and by moving an onscreen character (see Dills, Figs. 5(A-B), col. 12: ln 21-45, wherein the character is a quarterback, wide receiver), the subsequent portion of the live event (see Dills, col. 12: ln 21-col. 13: ln 3, wherein the executed scenario in the interactive environment is a gaming simulation of a live sports game), wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards); and updating, based on a current event state of the live event (see Dills, col. 11: ln 25-45) , the gaming simulation to begin using the current event state of the live event (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a scenario of the sporting event using the real-world data).
Regarding claim 16, Dills discloses the method of claim 15, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 17, Dills discloses the method of claim 15, further comprising: outputting, for display, a list of a plurality of different event states of the live event, wherein each of the different event states corresponds to a different time point in the live event (see Dills, Figs. 5(B), col. 9: ln 49-col. 10: ln 45, col: 12: ln 21-col. 13: ln 3, wherein the application of the game platform outputs a list of game challenges which correspond to different saved states that correspond to times in the sports game (e.g., a certain down at a certain line during the game)).
Regarding claim 18, Dills discloses the method of claim 15, further comprising: causing the gaming simulation to user a second event state of the live event (see Dills, col. 8: ln 19-39, wherein the extraction engine updates in real-time information of the live-event and produces a second event state of the live event as an updated challenge in the interactive environment).
Regarding claim 20, Dills discloses the method of claim 15, wherein the gaming simulation begins with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Regarding claim 21, Dills discloses the method of claim 1, wherein the gaming content is executed on a gaming console associated with a user of the user device (see Dills, col. 5: ln 37-42, wherein the client device is a video game console).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dills as applied to claim 1 above and Ahmed et al. (US 2015/0026708 A1).
Regarding claim 4, Dills discloses the method of claim 1.  Although, Dills discloses soliciting (e.g., advertising) play in the interactive environment based on the current event state information (see Dills, col. 10: ln 11-24), it is silent as to causing outputs one or more advertisements during the gaming content, wherein the one or more advertisements are based on one or more of a user input or the current event state information.
Ahmed teach a system for presenting in-video game advertisements based on one or more of a user input or the current event state information (see Ahmed, Figs. 1, 0027-0031, 0039, 0214, wherein the advertisements are based on detected presence information or monitored media content or monitored users and presented in-game).  Specifically, Ahmed teach causing the output of one or more advertisements while the gaming content is being executed based on the detected presence and monitored information (see Ahmed, 0079-0081, 0084-0088, 0206-0214, wherein the advertisements are provided in-game and derived from monitored data such as content selected and trends or presence information (e.g., user input) of the user).  One would have been motivated to incorporate the teachings of Ahmed to yield the predictable result to improve generating relevant advertisements and reducing user frustrations (see Ahmed, 0009).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to “causing output of one or more advertisements during the gaming content, wherein the one or more advertisements are based on one or more of a user input or the current event state information”. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dills et al. (US 10,709,983) as applied to claim 1 above and Dishman (2019/0030435 A1).
Regarding claim 22, Dills discloses the method of claim 1.  Although, Dills discloses detecting a raw stream (e.g., a live feed) of the content item from a service provider being displayed by an application on the user device (see Dills, col. 8: ln 18-39), wherein the causing the user device to output the option based on the detecting based on the detecting the raw stream (see Dills, col. 9: ln 49-col. 35, col. 11: ln 25-45).   However, Dills does not explicitly teach or suggest the raw stream as a video stream of the content item being displayed on the user device.
Dishman teaches which provides gaming opportunities for plays in real time during a live event such as a football game (see Dishman, 0025-0027).  Specifically, Dishman teach a live feed comprises a live event video feed which is a television broadcast of an American football game and may include structured data describing the events contained in a corresponding live event feed (see Dishman, 0029-0030).  One would have been motivated to incorporate the Dishman’s live event video feed to yield the predictable result to improve the user experience while watching live games, matches, or shows on television (see Dishman, 0004-0005).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to further comprise detecting a video stream of the content being displayed on the user device, wherein the causing the user device to output the option is based on the detecting the video stream.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715